Exhibit 10.9



[exhibit10_9x1x1.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Award Agreement

“Participant”: [Name]

“Date of Award”: [Date]

     This Award Agreement, effective as of the Date of Award set forth above,
represents the grant of Restricted Stock by CIT Group Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Amended and Restated CIT Group Inc. Long-Term Incentive Plan
(the “Plan”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

     The parties hereto agree as follows:

   

(A)

Grant of Restricted Stock. The Company hereby grants to the Participant shares
of Restricted Stock as follows:

       (1) Number of Shares of Restricted Stock: [Number]       (2) “Period of
Restriction”: Three years ending on the third anniversary of the Date of Award.
       (3) During the Period of Restriction, the shares of Restricted Stock are
subject to the transfer restrictions set forth in Section C and the cancellation
provisions set forth in Section (D)(3).    

(B)

Rights as a Stockholder. During the Period of Restriction, the Participant shall
have, with respect to the shares of Restricted Stock, all the rights of a
stockholder of the Company, including, if applicable, the right to vote the
shares of Restricted Stock and to receive any dividends, subject to the
restrictions set forth in the Plan and this Award Agreement. The Board may apply
any restrictions to dividend payments during the Period of Restriction that it
deems appropriate.

     

(C)

Transferability. Prior to vesting in accordance with Section (D), the shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
permitted under Section 12 of the Plan. Further, a Participant’s rights under
the Plan and this Award Agreement shall be exercisable during the Participant’s
lifetime only by the Participant, or in the event of the Participant’s legal
incapacity, the Participant’s legal guardian or representative.

   

(D)

Vesting and Termination of Membership on the Board. Subject to Section (F), all
shares of Restricted Stock shall vest in accordance with the provisions of this
Section (D):

      (1) One-third of the shares of Restricted Stock granted shall vest, on a
cumulative basis, on each of the first, second, and third anniversaries of the
Date of Award. Any fractional Restricted Shares resulting from the application
of the vesting schedule shall be aggregated and the Restricted Shares resulting
from such aggregation shall vest on the third anniversary of the Date of Award.


--------------------------------------------------------------------------------




     (2) If the Participant’s membership on the Board terminates by reason of
the Participant’s death, Disability or an Approved Departure on or prior to the
last day of the Period of Restriction, one hundred percent (100%) of the shares
of Restricted Stock shall immediately vest in full.        (3) If the
Participant’s membership on the Board terminates during the Period of
Restriction for any reason other than as set forth in Section (D)(2), all
unvested shares of Restricted Stock shall be cancelled immediately and the
Participant shall immediately forfeit any rights to the shares of Restricted
Stock.        (4) Upon vesting, shares of Restricted Stock shall no longer be
subject to the transfer restrictions pursuant to Section (C) or cancellation
pursuant to Section (D)(3) above.          For the purposes of this Award
Agreement, “Disability” shall be defined as a physical or mental impairment
sufficient to make a Participant unable to perform the services required of a
member of the Board, as determined by the Committee. “Approved Departure” shall
be defined as a termination of the Participant’s membership on the Board,
including a resignation from the Board by the Participant or a Participant not
standing for re-election to the Board, provided that such termination is
approved in advance by the Board. Notwithstanding the foregoing, a termination
resulting from (i) the Participant’s willful and continued failure to
substantially perform his or her duties as a member of the Board, (ii) an act of
fraud or an intentional misrepresentation by the Participant or (iii) the
Participant’s commission of a felony, in each such case, as determined by the
Board in its sole discretion, shall not constitute an Approved Departure.       
 

(E)

Share Certificates. The certificate representing the Shares covered by the
Restricted Stock shall be held in custody by the Company until the restrictions
thereon shall have lapsed. As a condition of the award of Restricted Stock, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to such Shares. The Committee may cause a legend or legends to be put
on the certificate to make appropriate reference to such restrictions as the
Committee may deem advisable under the Plan or as may be required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange that lists the Shares, and any applicable federal or state laws.

    

(F)

Change of Control. Notwithstanding any provision contained in the Plan or this
Award Agreement to the contrary, if, prior to vesting in accordance with Section
(D), a Change of Control occurs, one hundred percent (100%) of the shares of
Restricted Stock shall immediately vest upon the effective date of the Change of
Control.

    

(G)

Miscellaneous

       (1) The Plan provides a complete description of the terms and conditions
governing all Awards granted thereunder. This Award Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. If there is any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
       (2) The Committee shall have the right to impose such restrictions on any
Shares acquired with respect to the Restricted Stock as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which such Shares are then listed or traded,
and/or


2

--------------------------------------------------------------------------------




    

 

any blue sky or state securities laws applicable to such Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon the Participant.  
    (3) The Board may at any time or, from time to time, terminate, amend,
modify or suspend the Plan and the Board or the Committee may amend or modify
this Award Agreement; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely alter or impair the
rights of the Participant under this Award Agreement, without the Participant’s
written consent.        (4) Shares of Restricted Stock are not subject to
Section 409A. Notwithstanding the forgoing or any provision of the Plan or this
Award Agreement, if any provision of this Award Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, or to avoid the incurrence
of taxes, interest and penalties under Section 409A, and/or (ii) maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A. This Section
(G)(4) does not create an obligation on the part of the Company to modify the
Plan or this Award Agreement and does not guarantee that the shares of
Restricted Stock will not be subject to interest and penalties under Section
409A.        (5) Vesting of the Restricted Stock will be subject to the
Participant satisfying any applicable federal, state, local and foreign tax
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to the Participant in connection
with the Restricted Stock or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding Shares that would otherwise
be received upon vesting of the Restricted Stock.        (6) This Award
Agreement shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required, or as the Committee determines are advisable. The
Participant agrees to take all steps the Company determines are necessary to
comply with all applicable provisions of federal and state securities law in
exercising his or her rights under this Award Agreement.        (7) All
obligations of the Company under the Plan and this Award Agreement, with respect
to the Awards, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.        (8) To the extent not preempted by federal
law, this Award Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.     

(H)

Acceptance of Award. Acceptance of this Award requires no action on the part of
the Participant and the Participant will be deemed to have agreed to all terms
and conditions


3

--------------------------------------------------------------------------------




    

   

hereof. If the Participant, however, desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Human Resources Department, 1 CIT Drive, Livingston, New
Jersey 07039, no later than thirty (30) days after receipt of this Award
Agreement.

     IN WITNESS WHEREOF, this Award Agreement has been executed by the Company
by one of its duly authorized officers as of the Date of Award.

   CIT Group Inc.   [exhibit10_9x4x1.jpg]     James J. Duffy   Executive Vice
President   Human Resources




4

--------------------------------------------------------------------------------